                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

JOHN C CRAIG,                                     §
                                                  §
                                                  §
                Plaintiff,                        §
                                                  §   CIVIL ACTION NO. 5:18-CV-00041-RWS
v.                                                §
                                                  §
DEREK   EDGE,                WARDEN        FCI    §
TEXARKANA;                                        §
                                                  §
                Defendant.

                                            ORDER
       Petitioner John C. Craig, an inmate proceeding pro se, brought this petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. The Court referred this matter to the Honorable

Caroline M. Craven, United States Magistrate Judge, pursuant to 28 U.S.C. § 636. The Magistrate

Judge issued a Report and Recommendation, recommending the petition be denied. Docket No.

6.

       Petitioner’s last known address was at the FCI Texarkana Facility. The Court sent a copy

of the Report and Recommendation to Petitioner at that address. Though the copy has not been

returned as undeliverable, the BOP inmate locator search for Mr. Craig indicates that he now

resides at USP Leavenworth.

       On March 14, 2018, the Court mailed to the Petitioner Pro Se Guidelines, informing

Petitioner that he was obligated to report any change of address to the Clerk of the Court. Mr.

Craig did not so notify the Court of his change of address.

       Because no objections to the report have been received, Petitioner is not entitled to de novo

review by the District Judge of the Magistrate Judge’s findings, conclusions and recommendations,
and except upon grounds of plain error, he is barred from appellate review of the unobjected-to

factual findings and legal conclusions accepted and adopted by the District Court. 28 U.S.C. §

636(b)(1)(C); Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc).

         Nonetheless, the Court has reviewed the pleadings in this cause and the report of the

Magistrate Judge and agrees with the report of the Magistrate Judge. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275
    .
(1976)). It is accordingly

         ORDERED that the Magistrate Judge’s report (Docket No. 6) is ADOPTED as the

opinion of the District Court. It is further

         ORDERED that the petition is DENIED and DISMISSED WITHOUT PREJUDICE.

Finally, it is

         ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED-AS-MOOT.

         So ORDERED and SIGNED this 27th day of March, 2020.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
